DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahnsen et al. (Bahnsen US 2006/0073290).

1: Bahnsen teaches a hybrid double and single wall case (Figure 1A shows a double and single wall case, see mock-up drawing below) comprising: a first body section (see first body section below in Figure 1A) and a second body section (see second body section below in Figure 1A), each having a base wall (see the base wall in recess 26 and 36, respectively) and a peripheral side wall (see Figure 1A below), said peripheral side walls each defining an edge (see edge below in Figure 1A) wherein said first body section is a single molded piece (see the first body section molded as a single piece, see paragraph 0032, the limitation is treated as product-by-process limitation, and the limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)) and said second body section is another In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985); 
said first and second body sections pivotally connected with respect to each other (see the first and second body sections pivotally connected in Figure 1A below, and showing an opened position Figure 1A and a closed position Figure 1B) and capable of performing the function of pivoting between an open position (open position in Figure 1A) and a closed position (closed position in Figure 1B); 
a portion of the first body section being configured as a double wall structure (see the double wall structure of the first body section indicated in Figure 1A below); 
a portion of the first body section being configured as a single wall structure (see the double wall structure of the first body section indicated in Figure 1A below); 
a portion of the second body section being configured as a double wall structure (see the double wall structure of the second body section indicated in Figure 1A below); and 
a portion of the second body section being configured as a single wall structure (see the single wall structure of the second body section indicated in Figure 1A below).

    PNG
    media_image1.png
    705
    816
    media_image1.png
    Greyscale

9: Bahnsen teaches the claimed invention as discussed above for claim 1 and Bahnsen further that the single wall structures of the first and second body sections are formed by removal of a section of a wall of their respective single molded pieces (single wall structure at 26 and 36, are formed by a punch hole, where the single wall structures are provided, paragraph 0028, furthermore, the limitations above are treated as a product-by-process limitation and the limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)).

10: Bahnsen teaches a hybrid double and single wall case (Figure 1A shows a double and single wall case, see mock-up drawing above) comprising: 
a first body section (see first body section above) and a second body section (see the second body section above), each having a base wall (base wall generally at 26 and 36) and a peripheral side wall (see the sidewall in Figure 1A above), said peripheral side wall defining an edge (see the edges indicated above in Figure 1A); 
said first and second body sections pivotally connected with respect to each other and adapted to pivot between an open position and a closed position (see the first and second body sections pivotally connected in Figure 1A above, and showing an opened position Figure 1A and a closed position Figure 1B); 
a portion of each said first and second body sections being configured as a double wall structure (see the portion of each of the first and second body sections being configured as a double wall structure, Figure 1A above); and 
a portion of at least one of said first and second body sections being configured as a single wall structure (see the portion of each of the first and second body sections being configured as a single wall structure, Figure 1A above). 

18: Bahnsen teaches the claimed invention as discussed above for claim 10 and Bahnsen further that the single wall structures of the first and second body sections are formed by removal of a section of a wall of their respective single molded pieces (single wall structure at 26 and 36, are formed by a punch hole, where the single wall structures are provided, paragraph 0028, furthermore, the limitations above are treated as a product-by-process limitation and the In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)).

19: Bahnsen teaches a hybrid double and single wall case (Figure 1A shows a double and single wall case, see mock-up drawing above) comprising: 
a first body section and a second body section (see first and second body sections above in Figure 1A), each having a base wall (base walls indicated as 26 and 36 in Figure 1A) and a peripheral side wall (see the peripheral side wall in Figure 1A), wherein said first body portion is a single molded piece (see the first body section molded as a single piece, see paragraph 0032, the limitation is treated as product-by-process limitation, and the limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)); 
said first and second body sections pivotally connected with respect to each other and adapted to pivot between an open position and a closed position (see the first and second body sections pivotally connected in Figure 1A above, and showing an opened position Figure 1A and a closed position Figure 1B); 
a portion of the first body section being configured as a double wall structure and another portion of the first body section being configured as a single wall structure (see the portion of each of the first and second body sections being configured as a single wall structure and a double wall structure, Figure 1A above); 
wherein the single wall structure off the first body portion is formed by removal of a section of a wall of the single molded piece (single wall structure at 26 and 36, are formed by a In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)).

20: Bahnsen teaches the claimed invention as discussed above for claim 19 and Bahnsen further that a portion of the second body portion being configured as a double wall structure and another portion of the second body section being configured as a single wall structure (see the second body portion above in Figure 1A having a double wall structure, indicated in Figure 1A above and as a single wall structure, generally at 36 being a single wall structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahnsen et al. (Bahnsen US 2006/0073290).

2: Bahnsen teaches the claimed invention as discussed above for Claim 1 and Bahnsen shows in the drawings of Figure 1A and 1B that the first body section is configured as a single wall structure (section at 26, which is shown as a majority of the first body section) which is at least a majority of the first body section but does not explicitly teaches that at least a majority, based on surface area, of the first body section is configured as a single wall structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bahnsen such that at majority of the first body section is configured as a single wall structure since applicant has provided no evidence that different sizing of the surface area of the first body portion would work differently, here, there is no allegation of criticality or any evidence demonstrating any difference across the range/values therefore such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

11: Bahnsen teaches the claimed invention as discussed above for Claim 10 and Bahnsen shows in the drawings of Figure 1A and 1B that the first body section is configured as a single wall structure (section at 26, which is shown as a majority of the first body section) which is at least a majority of the first body section but does not explicitly teaches that at least a majority, based on surface area, of the first body section is configured as a single wall structure.
In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,272,561. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed A hybrid double and single wall case comprising: a first body section and a second body section, each having a base wall and a peripheral side wall, said peripheral side walls each defining an edge wherein said first body section is a single molded piece and said second body section is another single molded piece; said first and second body sections pivotally connected with respect to each other and adapted to pivot between an open position and a closed position; a portion of the first body section being configured as a double wall structure; a portion of the first body section being configured as a single wall structure; a portion of the second body section being configured as a double wall structure; and a portion of the second body section being configured as a single wall structure with the exception of the scabbard.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current invention such that the scabbard feature was omitted since omission of an element and its function is obvious if the function of the element is not desired, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Allowable Subject Matter
Claims 3-8 and 12-17 would be allowable when the outstanding Double Patenting rejection(s) is/are addressed above to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735